Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 5, 2018

                                        No. 04-17-00197-CV

                                     Francisco SANCHEZ, Jr.,
                                             Appellant

                                                  v.

                        TEXAS A&M UNIVERSITY- SAN ANTONIO,
                                     Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-06141
                          Honorable Karen H. Pozza, Judge Presiding

                                           ORDER
        On March 7, 2018, after the court reporter notified this court that Appellant had not paid
for the record, we ordered Appellant to provide written proof to this court that (1) the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        Appellant timely filed a response. He asks this court to consider his appeal without a
reporter’s record, in part because the reporter’s record “is of limited value to Appellant’s points
of error.” Cf. TEX. R. APP. P. 34.6(b)(1) (appellant requests record).
        In the University’s reply to Appellant’s response, the University states it “respectfully
objects to [Appellant’s] claim that the trial transcript is of limited value on appeal and asserts that
the transcript is both necessary and adds value to this Court’s review.” However, the University
did not state that it will request and pay for the reporter’s record. Cf. id.
        In Appellant’s response to the University’s reply, Appellant reiterated his assertion that
the reporter’s record was of limited value and again asked for his appeal to proceed without a
reporter’s record.
        Appellant’s request to submit this appeal without a reporter’s record is GRANTED.
Appellant’s brief is due within THIRTY DAYS of the date of this order, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court